Exhibit 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Separation Agreement”) is
made by and between EMCORE Corporation, a New Jersey corporation (the
“Company”), and Monica Van Berkel (“Executive”), and sets forth the parties’
mutual desire to separate, leading to the termination of Executive’s employment
with the Company, effective as of the Separation Date (as defined herein).

 

WHEREAS, Executive has been employed by the Company in the capacity of Chief
Administrative Officer, in connection with which, among other things, Executive
performed critical roles in connection with the Company’s business, was
responsible for developing and maintaining valuable relationships with customers
doing business with the Company, cultivated and maintained other business
relationships on behalf of the Company, and had access to and became familiar
with the Company’s confidential information;

 

WHEREAS, Executive and the Company entered into an employment agreement dated
May 24, 2004 (the “Employment Agreement”);

 

WHEREAS, Executive and the Company have mutually agreed to separate, leading to
the termination of Executive’s employment relationship with the Company,
effective as of the Separation Date;

 

WHEREAS, the parties also entered into that certain Retention Award agreement
dated as of September 17, 2014 (the “Retention Award”);

 

WHEREAS, the parties have agreed to set forth in this Separation Agreement the
terms and conditions of Executive’s separation from the Company;

 

WHEREAS, except as set forth in Section 3 below, Executive desires to fully
release and discharge the Company from all claims, liabilities, demands and
causes of action, whether known or unknown, fixed or contingent, which Executive
may have, may claim to have, or may have had against the Company arising from or
relating to Executive’s employment with and service for the Company, or the
termination of such employment, or any other matter, from the beginning of time
up to and including Executive’s execution of this Separation Agreement; and

 

WHEREAS, Executive acknowledges that Executive has been advised by the Company
to seek the advice of an attorney and has been given a full opportunity to do so
before executing or re-executing this Separation Agreement (as applicable).

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and considerations set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed between the Company and Executive as follows:

 

--------------------------------------------------------------------------------


 

1.             Termination of Services.

 

(a)           Executive’s employment with the Company will terminate effective
as of January 2, 2015 (the “Separation Date”).  The period of Executive’s
employment with the Company from the execution of this Separation Agreement
through the Separation Date is referred to herein as the “Continued Employment
Period”.

 

(b)           Executive hereby resigns all positions Executive may hold as an
officer or employee of the Company or any affiliate of the Company, effective as
of the Separation Date.

 

(c)           The Company agrees to continue Executive’s current base salary (at
the rate of $235,000 per annum) during the Continued Employment Period, payable
in accordance with the Company’s normal payroll practices.  The parties agree
that the employment and compensation obligations and other provisions described
in Articles I and II of the Employment Agreement remain in full force and effect
during the Continued Employment Period.  Executive agrees that Executive’s
receipt of any Separation Payments (as defined in Section 2, below) is
contingent upon (i) Executive’s compliance with such obligations and provisions,
(ii) Executive not voluntarily resigning from the Company prior to the
Separation Date, or being involuntarily terminated by the Company due to
Executive’s death or for Cause (as such term is defined in the Employment
Agreement) prior to the Separation Date, (iii) Executive’s execution and
non-revocation of this Separation Agreement, and Executive’s compliance with
this Separation Agreement, and (iv) Executive’s re-execution and non-revocation
of this Separation Agreement, and Executive’s continued compliance with this
Separation Agreement.

 

(d)           All voluntary payroll deductions, including but not limited to the
Company’s 401(k) plan, employee stock purchase plan and life insurance programs
and plans, will cease effective on the Separation Date.

 

(e)           The Company agrees to pay any unreimbursed business expenses owed
to Executive, provided that such reimbursement shall be sought within thirty
(30) business days of the Separation Date and shall be subject to the policies
and procedures established by the Company.

 

2.             Separation Pay and Benefits.  In consideration for executing this
Separation Agreement and in exchange for the promises, covenants and waivers set
forth herein, provided Executive has not revoked this Separation Agreement as
set forth below and has complied with the obligations of Section 1(c) and all
post-employment obligations under this Separation Agreement, and further
provided that Executive re-executes and does not revoke this Separation
Agreement as set forth below and that the re-executed Separation Agreement has
become effective and non-revocable by the sixtieth (60th) day after the
Separation Date and that Executive continues to comply with the obligations of
Section 1(c) and all post-employment obligations under this Separation
Agreement, the following provisions shall apply.

 

(a)           Salary Continuation.  The Company will pay Executive’s current
base salary (at the rate of $235,000 per annum) for 74 (seventy-four) weeks from
the Separation Date (the “Separation Period”).  Payments of this salary
continuation amount during the Separation Period will be paid at the times and
in the manner consistent with Company’s normal payroll practices.

 

2

--------------------------------------------------------------------------------


 

(b)           Health Benefits.  In accordance with the Company’s health plans,
Executive will be eligible to exercise Executive’s rights to COBRA health
insurance coverage for Executive, and, where applicable, Executive’s spouse and
eligible dependents, at Executive’s expense (subject to this Section 2(b)), upon
termination of Executive’s employment.  To the extent Executive elects COBRA
continuation coverage, the Company shall continue to pay the portion of
Executive’s COBRA premiums for up to a maximum of eighteen (18) months after the
Separation Date at the same rate that the Company would have otherwise paid
assuming Executive were an active employee during such time.  Executive
acknowledges that as a condition of the Company’s payment of its portion of the
COBRA premium, Executive will pay by check made payable to the Company (or in
such other manner acceptable to the Company) the amount equal to Executive’s
portion of the COBRA premiums.  Nothing herein shall be construed as extending
or delaying the start date of Executive’s COBRA coverage period.

 

(c)           Outplacement Services.  The Company shall provide to Executive
standard outplacement services at the expense of the Company from an established
outplacement firm selected by the Company; provided, however, that the expense
of the outplacement services that Company shall pay shall not exceed in total an
amount equal to $15,000.  In order to receive outplacement services, Executive
must begin utilizing the services within thirty (30) days of the Separation
Date, and any Company-provided outplacement service shall cease no later than
twelve (12) months following the Separation Date. The fees shall be paid
directly to the outplacement firm and no part of this amount shall be paid to
Executive.

 

(d)           Vesting of Equity Awards.  Executive shall receive acceleration
and vesting as of the Separation Date of one hundred percent (100%) of
Executive’s Equity Awards (excepting such performance-based Equity Awards that
would otherwise be disqualified as “performance-based” compensation under
section 162(m) of the Internal Revenue Code (the “Code”)) which have not yet
vested by the Separation Date, and such accelerated Equity Awards as well as any
other Equity Awards which are vested and exercisable as of the Separation Date,
shall remain exercisable for a period of three (3) years following the
Separation Date (but no later than the expiration of the term of the applicable
Equity Award) and shall then expire and be of no further force or effect.

 

For purposes of this Separation Agreement, “Equity Awards” refers to the
outstanding equity awards Executive has been granted under the Company’s equity
award plans.  Except as specifically provided in this Section 2(d), the terms
and conditions of the Equity Awards will be governed by the applicable award
agreement and equity award plan related to such Equity Award (the “Equity Award
Governing Documents”).

 

(e)           The above payments and benefits described in Section 2(a)-(d) are
referred to as the “Separation Payment” or “Separation Payments” in this
Separation Agreement.

 

(f)            Any Separation Payments that are considered deferred compensation
subject to section 409A of the Code (“Section 409A”) and are payable on account
of Executive’s separation from service shall be delayed to the date that is six
(6) months following Executive’s separation from service to the extent required
by Section 409A and in accordance with Section 24(d) of this Separation
Agreement.

 

3

--------------------------------------------------------------------------------


 

(g)           Except as may otherwise be specifically stated under any employee
benefit plan, policy or program, no Separation Payment shall be treated as
compensation for purposes of calculating Executive’s benefits under any such
plan, policy or program.  No Separation Payment shall be deemed part of
Executive’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws except to the extent explicitly required
therein.

 

(h)           Executive shall not be required to seek employment or otherwise
mitigate damages in order to be entitled to the Separation Payments.

 

(i)            Executive hereby acknowledges and agrees that Executive shall not
be entitled to any other severance under any Company benefit plan or severance
policy generally available to the Company’s employees or otherwise.

 

(j)            Except as otherwise expressly provided herein, all of Executive’s
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the Separation Date shall cease
upon the Separation Date, other than those specifically provided for under the
Company’s qualified retirement plan or as otherwise expressly required under
applicable law (such as COBRA).  Executive represents, warrants and acknowledges
that the Company and its affiliates owe Executive no wages, commissions,
bonuses, sick pay, personal leave pay, paid time off, severance pay, vacation
pay or other compensation or benefits or payments or form of remuneration of any
kind or nature, other than that specifically provided for in this Separation
Agreement; provided, however, nothing in this Separation Agreement shall affect
Executive’s rights to payment of any form of compensation under the Retention
Award or Equity Award Governing Documents (as modified specifically herein).

 

3.             Release.

 

(a)           Except as to obligations arising under this Separation Agreement,
Executive hereby fully and forever releases and discharges the Company and all
its affiliates, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys (all collectively included
in the term “Company” for purposes of this Section 3 and this release), past and
present of each of them, from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law or equity
whether known or unknown, vested or contingent, suspected or unsuspected, which
existed in the past or which currently exist by reason of any matter, cause or
thing whatsoever arising from or in any way related to Executive’s employment
and service relationship with or termination of employment and service from the
Company or any other matter from the beginning of time up to and including
Executive’s execution, or re-execution of this Separation Agreement (as
applicable).

 

(b)           Executive acknowledges and understands that this is a general
release of any and all claims Executive might otherwise assert against the
Company and its affiliates including, but not limited to, any agreements to
which Executive is a party; claims for relief or causes of action under any law
of the United States including Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq. (race, color, religion, sex and national
origin

 

4

--------------------------------------------------------------------------------


 

discrimination), the Age Discrimination in Employment Act (“ADEA”), as amended,
29 U.S.C. § 621 et seq. (age discrimination), the Equal Pay Act of 1963, 29
U.S.C. § 201 et seq. (equal pay), the Americans with Disabilities Act, 42 U.S.C.
§ 12101 (disability discrimination), the Rehabilitation Act of 1973, 29 U.S.C. §
701 (disability discrimination), the Civil Rights Acts of 1866 and 1871, 29
U.S.C. § 1981 et seq. (civil rights), the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA — group health insurance), the Employee
Retirement and Income Security Act, 29 U.S.C. § 1001 et. seq. (employee
benefits), the Family and Medical Leave Act of 1993, 42 U.S.C. § 2601 et seq.
(leaves of absence), the Worker Adjustment and Retraining Notification Act (29
U.S.C. par. 2101), the California Fair Employment and Housing Act, and any
similar state or local laws, regulations and ordinances; federal, state or local
statutory and/or common law claims of any kind including, without limitation,
for discrimination and/or harassment on the basis of race, color, religion, sex,
national origin, age, disability, sexual orientation, civil rights claims,
employee benefits claims, wrongful discharge claims based upon any alleged
breach of express or implied contract, covenant or public policy; and any other
federal, state or local statute, public policy, order, ordinance, regulation, or
common law claims of any kind. Notwithstanding the preceding, Executive is not
waiving, releasing or giving up any rights Executive may have to vested benefits
under any qualified retirement plan, to payment of earned and accrued but unpaid
salary or accrued but unused vacation pay through the Separation Date, to
continued health insurance coverage benefits in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985, to unemployment insurance, or any
other right which cannot be waived as a matter of law.

 

(c)           Executive expressly waives the benefit of any statute or rule of
law which, if applied to this Separation Agreement, would otherwise preclude
from its binding effect any claim against the Company not now known by Executive
to exist, including to the extent applicable any benefit under Section 1542 of
the California Civil Code which states as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(d)           In the event a claim is filed on Executive’s behalf against the
Company by an individual or entity, Executive hereby waives and releases any
injunction or monetary relief in favor of Executive.

 

(e)           Executive represents that Executive has not assigned any claim
against the Company to any person or entity.

 

(f)            All of the provisions of this Section 3 apply to Executive’s
spouse, heirs, executors, legatees, administrators, agents, attorneys,
representatives or assigns in the same manner and to the same extent they apply
to Executive.

 

(g)           Notwithstanding the foregoing, this Section 3 does not affect the
parties’ rights and obligations set forth in (i) this Separation Agreement, and
(ii) the Equity Award Governing Documents.

 

5

--------------------------------------------------------------------------------


 

4.             Acknowledgment.  Executive understands and agrees that since
Executive is at least forty (40) years of age, Executive is covered by the ADEA
and the Older Workers Benefit Protection Act. Executive’s execution or
re-execution (as applicable) of this Separation Agreement shall constitute and
be considered Executive’s acknowledgement that Executive has had an opportunity
to consult with an attorney, has been allowed a reasonable period of time within
which to consider this Separation Agreement and has made an informed decision to
enter into this Separation Agreement. Executive’s signature also constitutes a
knowing and voluntary waiver of any and all rights or claims arising under the
ADEA or other federal, state or local statutes, regulations or ordinances on the
basis of age or any other basis prohibited by law, and any claim alleging
wrongful, improper, retaliatory or constructive discharge. Executive expressly
acknowledges and recites that:

 

(a)           Executive

 

i)              is entering into this Separation Agreement knowingly and
voluntarily, without any duress or coercion;

 

ii)             has read and understands this Separation Agreement;

 

iii)            has been advised in writing to consult with an attorney with
respect to this Separation Agreement before executing or re-executing it (as
applicable);

 

iv)           has not been forced to execute or re-execute (as applicable) this
Separation Agreement by any employee or agent of the Company or its affiliates;

 

v)            has waived his right to be provided at least forty-five (45)
calendar days to consider terms of the Separation Agreement before executing or
re-executing it (as applicable);

 

vi)           acknowledges receipt of the information required under the Older
Workers Benefit Protection Act set forth on Exhibit A hereto;

 

vii)          has seven (7) calendar days from the date of executing to
terminate and revoke this Separation Agreement, in which case this Separation
Agreement shall be unenforceable, null and void and Executive will not be
entitled to receive any Separation Payments or other benefits hereunder; and

 

viii)         has seven (7) calendar days from the date of re-executing to
terminate and revoke the re-execution of this Separation Agreement, in which
case the Company shall have no obligations under this Separation Agreement to
provide the Separation Payments and other benefits set forth herein.  Such
revocation in no way affects Executive’s prior release of claims under the
Separation Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)           the terms set forth herein are adequate, sufficient and valuable
consideration for this Separation Agreement; and

 

(c)           the Separation Payments and other benefits provided herein would
not be provided to any employee who did not execute and re-execute a release
similar to this one, that such payments and benefits would not have been
provided had Executive not executed and re-executed this release, and that the
Separation Payments and other benefits provided herein are in exchange for the
execution and re-execution of this release.

 

5.             Non-Admission Clause. This Separation Agreement shall not in any
way be construed as any admission by the Company that it has acted wrongfully
with respect to Executive or any other person, or that Executive has any rights
whatsoever against the Company, all of which the Company expressly denies.  By
entering into this Separation Agreement, the Company has not agreed to grant
similar benefits to any other employee, whether or not similarly situated, and
no practice or policy shall be deemed established by this Separation Agreement.

 

6.             Cooperation.  Executive agrees to cooperate in effecting a smooth
transition to employees or other individuals designated by the Company of
Executive’s responsibilities and shall provide the details concerning the
matters on which Executive is and was involved. In providing such services,
Executive shall not have the authority to bind the Company or its affiliates
with respect to any matter following the Separation Date.

 

7.             Non-Disparagement.  Executive agrees that Executive will not make
any disparaging or derogatory remarks or statements about the Company or its
affiliates, or the Company’s current and former officers, directors,
shareholders, principals, attorneys, agents or employees, or Executive’s
employment and service with the Company, or issue any communication, written or
otherwise, that reflects adversely on or encourages any adverse action against
the Company or its affiliates, except if testifying truthfully under oath
pursuant to any lawful court order or subpoena or otherwise responding to or
providing disclosures required by law.  The Company agrees that it will not make
any disparaging or derogatory remarks or statements about Executive or
Executive’s employment and service with the Company, or issue any communication,
written or otherwise, that reflects adversely on or encourages any adverse
action against Executive, except if testifying truthfully under oath pursuant to
any lawful court order or subpoena or otherwise responding to or providing
disclosures required by law.  Remarks or statements made by any officer,
director, shareholder, principal, attorney or employee of the Company to any
other officer, director, shareholder, principal, attorney or employee of the
Company shall not be covered by this Section 7.

 

8.             Confidentiality, Nondisclosure, And Nonsolicitation.

 

(a)           The parties agree that the confidentiality, nondisclosure,
nonsolicitation and other obligations and provisions described in Article III of
the Employment Agreement remain in full force and effect.

 

(b)           The parties agree the Confidentiality Agreement between Executive
and the Company dated May 24, 2004 (the “Proprietary Information Agreement”) 
remains in full force and effect.

 

7

--------------------------------------------------------------------------------


 

(c)           Any reference to restrictive covenants, post-termination
obligations or post-employment obligations under this Separation Agreement shall
include the obligations on Executive under the Proprietary Information
Agreement, Article III of the Employment Agreement, and Article V of the
Employment Agreement.

 

(d)           Executive’s post-employment obligations under this Separation
Agreement are of a special and unique character, which gives them a peculiar
value.  The Company cannot be reasonably or adequately compensated for damages
in an action at law in the event Executive breaches such obligations. 
Therefore, Executive expressly agrees that the Company shall be entitled to
injunctive and other equitable relief without bond or other security in the
event of such breach in addition to any other rights or remedies which the
Company may possess or be entitled to pursue.  Furthermore, such obligations and
the rights and remedies of the Company under this Separation Agreement are
cumulative and in addition to, and not in lieu of, any obligations, rights, or
remedies created by applicable law.

 

(e)           Executive’s receipt of any Separation Payments is contingent upon
Executive’s compliance with all post-employment obligations under this
Separation Agreement and the other agreements expressly referenced herein.

 

9.             Indemnification.  The parties agree that the indemnification
obligations and other provisions described in Article V of the Employment
Agreement remain in full force and effect.

 

10.          Entire Agreement.

 

(a)           Together with the Retention Award, the Proprietary Information
Agreement, Article III of the Employment Agreement, and Article V of the
Employment Agreement, which each remains in full force and effect, this
Separation Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof; the parties have executed or re-executed
this Separation Agreement (as applicable) based upon the terms set forth herein;
the parties have not relied on any prior agreement or representation, whether
oral or written, which is not set forth in this Separation Agreement; no prior
agreement, whether oral or written, shall have any effect on the terms and
provisions of this Separation Agreement; and all prior agreements, whether oral
or written, including the Employment Agreement (except as provided in Sections
1(c), 8 and 9 of this Separation Agreement), are expressly superseded and/or
revoked by this Separation Agreement.

 

(b)           Notwithstanding the other provisions of this Section 10, and
subject to Section 2(d), this Separation Agreement shall not affect in any form
or manner the validity, and rights and obligations of Executive and the Company
under the Proprietary Information Agreement, the Retention Award, and Equity
Award Governing Documents.

 

(c)           Notwithstanding the other provisions of this Section 10, this
Separation Agreement shall not affect in any form or manner the validity, and
rights and obligations of Executive and the Company under Articles I and II of
the Employment Agreement during the Continued Employment Period.

 

8

--------------------------------------------------------------------------------


 

(d)           This Separation Agreement, along with the Proprietary Information
Agreement and Articles III and V of the Employment Agreement, is intended by the
parties as the final expression of their agreement with respect to such terms as
are included herein and therein and may not be contradicted by evidence of any
prior or contemporaneous agreement.  The parties further intend that this
Separation Agreement, along with the Proprietary Information Agreement and
Articles III and V of the Employment Agreement, constitutes the complete and
exclusive statement of their terms and that no extrinsic evidence may be
introduced in any judicial proceeding involving such agreements.  The language
used in this Separation Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party.

 

11.          Return of Company Property.  Not later than thirty (30) business
days after the Separation Date, Executive shall return to the Company all
property, of any nature whatsoever, relating to Executive’s work and services
for the Company or that Executive may have received from the Company for use
during Executive’s period of employment and service with the Company, and all
physical embodiments of the Confidential Information (as defined in the
Proprietary Information Agreement) (regardless of form or medium) in Executive’s
possession or under Executive’s control.

 

12.          Breach of this Separation Agreement.  The Company shall have the
right to terminate any and all Separation Payments to be made to Executive under
this Separation Agreement in the event of Executive’s breach of any of
Executive’s obligations, including without limitation any post-employment
obligations, under this Separation Agreement.

 

13.          Notices.  All notices, demands, requests, consents, approvals or
other communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Separation Agreement shall be
in writing and may be personally served or may be deposited in the United States
mail, registered or certified, return receipt requested, postage prepaid,
addressed as follows:

 

To the Company:

EMCORE Corporation

 

208 West State Street

 

Trenton, NJ 08608

 

Attention: RASI

 

 

With a copy to:

EMCORE Corporation

 

2015 Chestnut Street

 

Alhambra, CA 91803

 

Attention: Chief Financial Officer

 

 

To Executive:

Monica Van Berkel

 

                                                

 

                                                

 

9

--------------------------------------------------------------------------------


 

or such other address as such party shall have specified most recently by
written notice.  Notice mailed as provided herein shall be deemed given on the
fifth business day following the date so mailed or on the date of actual
receipt, whichever is earlier.

 

14.          Legal Counsel.  Executive acknowledges that the Company has advised
Executive to consult an attorney prior to executing or re-executing this
Separation Agreement (as applicable), and in particular in relation to the
release stated above.  However, each party will bear their own attorney’s fees
and costs in connection with drafting and negotiation of this Separation
Agreement.

 

15.          Binding Agreement.  This Separation Agreement shall be binding upon
the parties hereto, their representatives, agents and assigns, and as to the
Executive, Executive’s spouse, heirs, executors, legatees, administrators and
personal representatives.

 

16.          No Waivers.  No provision of this Separation Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and the Company.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Separation Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

17.          Beneficial Interests.  This Separation Agreement shall inure to the
benefit of and be enforceable by Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If Executive should die while any amounts are still payable to him
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Separation Agreement to Executive’s estate. 
This Separation Agreement shall be inure to the benefit of the Company, its
successors and permitted assigns.

 

18.          Choice of Law.  This Separation Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without giving
effect to the principles of conflicts of law under New Jersey law.  The parties
agree to attempt to resolve any employment related dispute between them quickly
and fairly, and in good faith.  Should such a dispute remain unresolved, the
Company and Executive irrevocably and unconditionally agree to submit to the
exclusive jurisdiction of the courts of the State of New Jersey and of the
United States located in New Jersey over any suit, action or proceeding arising
out of or relating to this Separation Agreement.  The Company and Executive
irrevocably and unconditionally agree to personal jurisdiction and venue of any
such suit, action or proceeding in the courts of the State of New Jersey or of
the United States located in Newark, New Jersey.

 

19.          Enforceability; Severability or Partial Invalidity.  It is the
desire and intent of the parties that the provisions of this Separation
Agreement shall be enforced to the fullest extent permissible.  The invalidity
or unenforceability of any provisions of this Separation Agreement shall not
affect the validity or enforceability of any other provision of this Separation
Agreement, which shall remain in full force and effect.  In the event that any
one or more of the provisions of this Separation Agreement is held to be invalid
or unenforceable, the remaining terms and provisions will be unimpaired, and the
invalid or unenforceable term or provision will be deemed

 

10

--------------------------------------------------------------------------------

 


 

replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.  Any prohibition or finding of unenforceability as to any provision
of this Separation Agreement in any one jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.

 

20.          Counterparts.  This Separation Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute but one and the same instrument.  Signatures may be
exchanged by electronic means.

 

21.          Attorneys’ Fees.  In the event any action in law or equity,
arbitration or other proceeding is brought for the enforcement of this
Separation Agreement or in connection with any of the provisions of this
Separation Agreement, the prevailing party shall be entitled to his or its
attorneys’ fees and other costs reasonably incurred in such action or
proceeding.

 

22.          Assignment.  This Separation Agreement and the rights, duties, and
obligations hereunder may not be assigned or delegated by any party without the
prior written consent of the other party, and any attempted assignment or
delegation without such prior written consent shall be void and be of no effect;
provided that, in the event of the death of Executive, all rights to receive
payments hereunder shall become rights of Executive’s estate.  Notwithstanding
the foregoing provisions of this Section 22, the Company may assign or delegate
its rights, duties, and obligations hereunder to any affiliate or to any person
or entity which succeeds to all or substantially all of the business of the
Company through merger, consolidation, reorganization, or other business
combination or by acquisition of all or substantially all of the assets of the
Company.

 

23.          Taxes and Withholding.  To the extent required or authorized to be
withheld by law, the Company shall be entitled to deduct or withhold from any
amounts owing from the Company to Executive any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes imposed with respect to
Executive’s payments, benefits or compensation under this Separation Agreement
or under any other agreement.  As a condition to any payment or distribution
pursuant to this Separation Agreement, the Company may require Executive to pay
such sum to the Company as may be necessary to discharge its obligations with
respect to any taxes, assessments or other governmental charges imposed on
property or income received by Executive thereunder.  Notwithstanding anything
to the contrary herein, the Company does not guarantee the tax treatment of any
payments or benefits under this Separation Agreement, including without
limitation under the Code, federal, state, local or foreign tax laws and
regulations, and Executive agrees that Executive has had the opportunity to seek
advice from Executive’s own tax advisors regarding the tax effect of this
Separation Agreement and that Executive is relying on Executive’s own advisors
and not any representations by the Company or its affiliates regarding the tax
effect of this Separation Agreement.

 

24.          Section 409A.

 

(a)           To the extent applicable, it is intended that the payments and
benefits provided under this Separation Agreement comply with the requirements
of Section 409A, and this Separation Agreement shall be interpreted in a manner
consistent with this intent. Solely for purposes of determining the time and
form of payments due under this Separation Agreement or

 

11

--------------------------------------------------------------------------------


 

otherwise in connection with his termination of employment with the Company,
Executive shall not be deemed to have incurred a termination of employment
unless and until he shall incur a “separation from service” within the meaning
of Section 409A.

 

(b)           It is intended that each payment or installment of a payment and
each benefit provided under this Separation Agreement shall be treated as a
separate “payment” for purposes of Section 409A .

 

(c)           To the extent that the Company and Executive determine that any
provision of this Separation Agreement could reasonably be expected to result in
Executive’s being subject to the payment of interest or additional tax under
Section 409A, the Company and Executive agree, to the extent reasonably possible
as determined in good faith, to amend this Separation Agreement, retroactively,
if necessary, in order to avoid the imposition of any such interest or
additional tax under Section 409A.  All reimbursements and in-kind benefits
provided under this Separation Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Separation Agreement), (ii) the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.

 

(d)           Notwithstanding any other provision in this Separation Agreement,
if as of Executive’s separation from service, the Executive is a “specified
employee” as determined by the Company, then to the extent any amount payable or
benefit provided under this Separation Agreement that the Company reasonably
determines would be nonqualified deferred compensation within the meaning of
Section 409A, for which payment is triggered by Executive’s separation from
service, and that under the terms of this Separation Agreement would be payable
prior to the six-month anniversary of the Executive’s separation from service,
such payment or benefit shall be delayed until the earlier to occur of (a) the
six-month anniversary of such termination date or (b) the date of the
Executive’s death.  In the case of taxable benefits that constitute deferred
compensation, the Company, in lieu of a delay in payment, may require the
Executive to pay the full costs of such benefits during the period described in
the preceding sentence and reimburse that Executive for such costs within thirty
(30) calendar days after the end of such period.

 

(e)           Nothing herein shall be construed as any guarantee by the Company
of any particular tax treatment of any income or payments to Executive provided
pursuant to this Separation Agreement or other agreements or arrangements
contemplated by this Separation Agreement, and Executive remains solely
responsible for all applicable taxes on such income and payments.

 

12

--------------------------------------------------------------------------------


 

(f)            To the extent the taxable year to Executive of any Separation
Payment could be the later of any two years depending on the timing of the
Executive’s re-execution of this Separation Agreement, such Separation Payment
shall first be provided as early as practicable in the later year (together with
any amounts that would have been provided in the earlier year but for the
application of this subsection (f)) to the extent such separation pay or benefit
is subject to Section 409A of the Code.

 

25.          Section Headings.  The section headings in this Separation
Agreement are for convenience only. They form no part of this Separation
Agreement and shall not affect its interpretation.

 

26.          Third Party Beneficiaries.  Nothing herein, expressed or implied,
shall create or establish any third party beneficiary hereto nor confer upon any
person not a party to this Separation Agreement, any rights or remedies, of any
nature or kind whatsoever, under or by reason of this Separation Agreement.

 

27.          Continuing Obligations.  Notwithstanding anything in this
Separation Agreement to the contrary, all post-employment rights and obligations
of the parties, including but not limited to those set forth in Sections 8 and 9
of this Separation Agreement, and any provisions necessary to interpret or
enforce those rights and obligations under any provision of this Separation
Agreement, will survive the termination or expiration of this Separation
Agreement and remain in full force and effect for the applicable periods.

 

28.          No Advice.  The provisions of this Separation Agreement are not
intended, and should not be construed to be legal, business or tax advice.  The
Company, Executive and any other party having any interest herein are hereby
informed that the U.S. federal tax advice contained in this document (if any) is
not intended or written to be used, and cannot be used, for the purpose of
(i) avoiding penalties under the Code or (ii) promoting, marketing or
recommending to any party any transaction or matter addressed herein.

 

EXECUTIVE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EXECUTIVE HAS
READ THIS SEPARATION AGREEMENT CAREFULLY; THAT EXECUTIVE FULLY UNDERSTANDS THE
TERMS, CONDITIONS, AND SIGNIFICANCE OF THIS SEPARATION AGREEMENT; THAT THE
COMPANY HAS ADVISED EXECUTIVE TO CONSULT WITH AN ATTORNEY CONCERNING THIS
SEPARATION AGREEMENT; THAT EXECUTIVE HAS HAD A FULL OPPORTUNITY TO REVIEW THIS
SEPARATION AGREEMENT WITH AN ATTORNEY; THAT EXECUTIVE UNDERSTANDS THAT THIS
SEPARATION AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EXECUTIVE HAS EXECUTED
OR RE-EXECUTED THIS SEPARATION AGREEMENT (AS APPLICABLE) FREELY, KNOWINGLY AND
VOLUNTARILY.

 

PLEASE READ CAREFULLY.  THIS SEPARATION AGREEMENT HAS IMPORTANT LEGAL
CONSEQUENCES.

 

[Signatures appear on next page]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
executed as of the date set forth below.

 

Date:  12/10/14

Monica Van Berkel

 

 

 

 

 

/s/ Monica Van Berkel

 

 

 

 

Date:  12/10/14

EMCORE Corporation

 

 

 

 

 

/s/ Alfredo Gomez

 

Name:

Alfredo Gomez

 

Title:

General Counsel

 

*     *     *

 

IN WITNESS WHEREOF, the undersigned has caused this Separation Agreement to be
re-executed as of the date set forth below.

 

Date:  [              ]

 

Monica Van Berkel

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Agreement may not be re-executed prior to the Separation Date

 

14

--------------------------------------------------------------------------------